Citation Nr: 0526589	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-09 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury, claimed as a left leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1948 to January 1950, and from October 1953 to 
October 1957.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision of the Winston-Salem Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for residuals of a left leg injury, residuals of a low back 
injury, residuals of rib injuries, and residuals of a left 
shoulder injury.  In his substantive appeal, the veteran 
limited his appeal to the matters of entitlement to service 
connection for residuals of a back injury and a left leg 
injury, and in November 2004 correspondence he expressly 
withdrew his appeal as to the issues of service connection 
for residuals of rib injuries and a left shoulder injury.  In 
November 2004, the veteran appeared before the undersigned at 
a Travel Board hearing at the RO.  The Board granted his 
motion (presented orally at the hearing) to advance his 
appeal on the Board's docket.  In a July 2005 rating 
decision, the RO granted service connection for residuals of 
a low back injury, satisfying that claim.  Accordingly, the 
issue of entitlement to service connection for residuals of a 
left leg/foot injury is the only issue now before the Board.  
The case was before the Board in January 2005, when it was 
remanded for additional development.  The remand is further 
addressed below.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record indicates that 
the veteran has received adequate notification of the VCAA 
and implementing regulations (and it is not alleged 
otherwise).  

In January 2005 the Board remanded the case with the 
directive that the veteran be scheduled for VA orthopedic 
examination in order to obtain specific medical opinions on 
the central issues in this case before the Board at that 
time:  i.e., "whether [the veteran] has a back and/or left 
leg disorder that is, as likely as not, related to service 
(or whether any such disorder is due to other etiology)."  
It was specifically requested that the VA physician provide 
opinions as to "whether it is at least as likely as not that 
any such disorder is related to and/or consistent with the 
low back and left leg injuries in service as described by the 
veteran."  A VA examination was conducted in June 2005, but 
significantly, the examiner limited his opinion as to the 
etiology of the veteran's back and left leg disorders solely 
to the veteran's back disorder (for which, as noted, service 
connection was granted by a July 2005 rating decision).  
While the examiner noted that X-rays of the left ankle in 
April 2005 showed "no evidence of old fracture" and "no 
evidence of degenerative joint disease," it was noted that 
there were some minimal degenerative changes at the talo 
navicular joint within the left foot.  However, no findings 
were made or opinions given as to whether any noted left 
leg/foot disorder could be attributed to the veteran's 
service.  The deficiency in the VA examination:  i.e., the 
lack of the requested opinion as to the etiology of any left 
leg/foot disorder, was noted by the veteran's representative 
in September 2005 written argument.  Notably, a remand 
confers, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the VA 
physician who examined the veteran in 
June 2005, and ask him to again review 
the record, provide a diagnosis for any 
current left leg/foot disorder the 
veteran has, and provide an opinion as to 
whether it is at least as likely as not 
that such disorder is related to the left 
leg/foot injury in service as described 
by the veteran.  The examiner must 
explain the rationale for any opinion 
given.

If the physician who performed the June 
2005 examination is not available, the RO 
should arrange for the veteran to be 
afforded another orthopedic examination 
to determine the etiology of any left 
leg/foot disorder he may have.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Based on review of the 
record, and examination of the veteran, 
the examiner should provide a diagnosis 
for any current left leg/foot disorder 
the veteran may have, and provide an 
opinion as to whether it is at least as 
likely as not that any such disorder is 
related to the left leg/foot injury in 
service as described by the veteran.  The 
examiner must explain the rationale for 
any opinion given.

2.  The RO should then review the claim.  
If it remains denied, the RO should 
provide the veteran and his 
representative an appropriate SSOC and 
give them the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The veteran has the right to submit additional 
evidence/argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.


	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


